--------------------------------------------------------------------------------

EXECUTION COPY

MEMORANDUM OF AGREEMENT executed at Montreal, Quebec, this 20th day of July,
2015.

BETWEEN:

INTELGENX CORP., a corporation constituted under the laws of Canada, having its
head office at 6425 Abrams, Ville St.-Laurent, Quebec H4S 1X9 duly represented
herein by Dr. Horst Zerbe, its CEO and President, duly authorized to do so as he
declares



 







(hereinafter called the “Corporation”)





AND:

André Godin, domiciled and residing at 440 des Carmantines, Laval, Quebec, H7X
0B6







(hereinafter called the “Executive”)

WHEREAS the Corporation has undertaken to retain the Executive in the positions
of Executive Vice-President and Chief Financial Officer beginning August 24,
2015 and the Executive agrees to be so retained, the whole “at-will” and under
the terms and conditions set forth in this Memorandum of Agreement (“Agreement);

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

1.

Preamble

 

 

The preamble of this Agreement and its Schedule(s) shall form an integral part
hereof. Any payments due to the Executive under the terms of this agreement
shall be in lawful Canadian currency.

 

 

2.

Employment

 

 

Subject to the terms and conditions hereinafter set forth, the Corporation
hereby agrees to retain the Executive in the positions of Executive
Vice-President and Chief Financial Officer beginning August 24, 2015 (the
“Commencement Date”), and the Executive hereby agrees to serve in such
capacities.

 

 

3.

Term of Employment

 

 

Subject to the specific provisions hereinafter set forth respecting the
termination of the Executive’s employment, the employment of the Executive shall
be for an indeterminate term, commencing upon the Commencement Date. In this
Agreement, each calendar year beginning on January 1, 2016, or fraction thereof,
during the term of this Memorandum of Agreement is referred to as an “Employment
Year”. All rights and obligations hereunder shall be prorated during any
employment period of less than an Employment Year.


--------------------------------------------------------------------------------


4.

Duties and Responsibilities


 

4.1

The Executive will devote substantially all of the Executive’s business hours
to, and, during such time, will make the best use of the Executive’s energy,
knowledge and training in advancing the Corporation’s interests. The Executive
will have such duties, authority and responsibilities as shall be consistent
with his positions diligently and conscientiously, and perform the duties of
Executive’s management title within the general guidelines outlined in the
Executive Vice- President and Chief Financial Officer job description, attached
here to as Schedule A, as modified from time to time by the President and Chief
Executive Officer during the first Employment Year.

 

 

 

 

4.2

Beginning upon the Commencement Date, Executive shall report to the President
and Chief Executive Officer of the Corporation.


5.

Salary

 

 

The Executive shall receive from the Corporation an annual salary of Two Hundred
Forty Thousand Dollars ($240,000) (the “Base Salary”), beginning upon the
Commencement Date. The Base Salary shall be subject to review by the
Compensation Committee of the Board on a yearly basis thereafter, provided that
such Base Salary, as in effect from time to time, may be increased but not
reduced. Salary shall be paid to the Executive in 26 equal consecutive bi-weekly
installments or in such other manner as may from time to time be agreed between
the Corporation and the Executive, less all appropriate withholdings required by
law, and pursuant to the Corporation’s regular payroll practices.

 

 

6.

Automobile

 

 

The Corporation shall pay to the Executive a monthly automobile allowance in the
amount of Eight Hundred Fifty Dollars ($850), which shall cover all related
operating expenses, including, without limitation, insurance, registration, gas,
maintenance and repairs.

 

 

7.

Business Expenses

 

 

The Corporation shall reimburse the Executive for all reasonable traveling,
entertainment and other business expenses actually and properly incurred by him
in connection with the performance of his duties hereunder upon presentation of
acceptable documentary evidence that such expenses have been incurred.

 

 

8.

Directors’ and Officers’ Liability Insurance

 

 

The Corporation hereby agrees to indemnify the Executive in accordance with the
provisions of its by-laws, as such provisions may be expanded from time to time.
The Executive will be covered by the Corporation’s directors and officers
liability insurance.

2

--------------------------------------------------------------------------------


9.

Benefits


 

9.1

Benefit Plans

 

 

 

 

The Executive shall be entitled to participate in such group life, medical and
disability insurance plans as may be provided by the Corporation for its senior
management executives from time to time.

 

 

 

 

9.2

Communications Equipment

 

 

 

 

The Corporation shall provide the Executive and pay for a mobile telephone,
laptop computer and other communications equipment that the Executive may use in
connection with his duties hereunder (e.g. home fax, home internet access,
smartphone etc.), and shall pay for the monthly fees and reasonable use of same.
Such devices shall be returned to the Corporation upon termination of the
Executive’s employment.


10.

Incentive Plans


 

10.1

Short Term Incentive Plan: Bonus

 

 

 

 

The Executive shall be entitled to receive an annual bonus in respect of each
fiscal year that falls, in whole or in part, during the term of the Executive’s
employment hereunder, which will be awarded on the basis of accomplishment of
specific objectives in two categories, namely company performance and personal
goals.

 

 

 

 

The Executive’s target bonus for meeting such performance targets shall be up to
forty percent (40%) of Base Salary. Assessment of performance level will be
based fifty percent (50%) on defined financial and other criteria for the
Corporation, and fifty percent (50%) on the accomplishment of specified personal
performance goals by the Executive. With both of these categories, a value will
be placed on each specific element within that category. This approach is
consistent with the current bonus program in place for senior management team.

 

 

 

 

The establishment and elaboration of the criteria for both of these performance
categories, prior to the commencement of any year, and the subsequent assessment
of performance results within those categories at year end, shall be done by the
Compensation Committee of the Board in its sole discretion, in consultation with
the CEO, Chairman of the Board, and Executive, so as to reach a conclusion on
the extent to which the bonus has been earned. Performance targets shall be
established by the Executive and the Board before or within the first quarter of
each fiscal year.

 

 

 

 

Any bonus payable pursuant to this Section 10.1 shall be payable following the
fiscal year-end and subject to board approval of any bonus payable and of the
audited financial statements or at such other time as may be agreed upon between
the Executive and the Corporation. Any performance bonus payable under the
Corporation’s STIP program for 2015 shall be prorated for the period August 24
to December 31, 2015.

3

--------------------------------------------------------------------------------


 

10.2

Long Term Incentive Plan: Stock Options

 

 

 

 

Pursuant to the terms of a separate stock option agreement to be executed
between the Corporation and the Executive, the Corporation has agreed to grant
to the Executive a total of six hundred thousand (600,000) stock options which
shall vest in accordance with the terms of such separate stock option agreement
to be executed between the Corporation and the Executive. Any grant of stock
options to the Executive will be subject to such terms and conditions as are set
out in the Corporation’s stock option plan.


11.

Vacation

 

 

During each twelve (12) month period of his employment, the Executive shall be
entitled to twenty five (25) days paid vacation, to be taken at such time(s)
convenient to the Executive and the Corporation.

 

 

12.

Termination of Employment


 

12.1

For purposes of this Section 12 and of Section 13 of this Agreement, the
following words and expressions shall have the meaning ascribed to them below:


 

(a)

“Accruals” means: (i) any accrued but unpaid Base Salary and accrued but unpaid
vacation pay through to the date of termination of employment of the Executive;
(ii) benefits accrued and earned by the Executive through to the date of
termination (if any) in accordance with the applicable plans and programs of the
Corporation; and (iii) any business expenses incurred by the Executive in
accordance with the provisions hereof, but not yet paid as of the date of
termination, less all appropriate withholdings required by law; and

 

 

 

 

(b)

“Cause” shall mean “serious reason”, as contemplated by Article 2094 of the
Civil Code of Quebec.


  12.2

If the Executive shall die, this Agreement shall terminate and the Corporation
shall have no further obligations hereunder except to pay to the Executive (or
his estate, as the case may be) any Accruals. If the Executive shall voluntarily
resign from his employment with the Corporation at any time other than as
described in section 13 of this Agreement, he shall be required to give 15
business days written notice to the Corporation.

        12.3

Notwithstanding anything contained herein, the Corporation may terminate the
employment of the Executive under this Agreement by notice in writing to the
Executive, given at any time, in any of the following events:

4

--------------------------------------------------------------------------------


 

(a)

for Cause, in which case the Executive shall not be entitled to a notice period
or to any compensation, damages or payment of any nature whatsoever, save for
any Accruals; or

 

 

 

 

(b)

for any reason whatsoever (other than the reasons set out in sub- paragraph a)
of this Section 12.3 above, the consequences of which are set forth therein) in
which case, in addition to the payment of any Accruals, the Executive shall be
entitled to the following payments and benefits in respect of a 12 (twelve)
month period (the “Severance Period”), less all appropriate withholdings
required by law, such payments and benefits being hereinafter referred to as the
“Termination Benefits”:


 

(i)

payment of a lump-sum indemnity equivalent to the aggregate amount of Base
Salary that would have been payable during the Severance Period. Payment of this
amount may instead be made by way of salary continuance, if so elected by the
Executive;

 

 

 

 

(ii)

continued participation in all employee benefits plans and programs in which the
Executive was participating on the date of termination of employment, if and as
permitted thereunder, until the earlier of: (i) the expiration of the Severance
Period; and (ii) the date on which the Executive receives equivalent coverage
and benefits under other plans and programs of a subsequent employer;

 

 

 

 

(iii)

payment of a bonus covering the period from the beginning of the then current
fiscal year through to the date of termination of employment.

 

 

 

 

(iv)

any stock options that are unvested at the date of termination of employment
shall immediately vest and expire six months after the date of termination of
employment

Except for any payments due to the Executive under 12.3 (b)(iii), all payments
to the Executive contemplated by the Termination Benefits shall be made by the
Corporation within ten (10) days of the date of termination of the Executive’s
employment. Any bonus payment due to the Executive pursuant to 12.3 (b)(iii)
shall be payable following the fiscal year-end in accordance with the provisions
of section 10.1. Furthermore, it is specifically understood and agreed that the
Executive shall have no obligation to mitigate damages or seek other employment
or compensation in the event he is entitled to receive Termination Benefits
under any provision of this Agreement, and except as otherwise expressly
provided, payments made as part of such Termination Benefits shall not be offset
by compensation or remuneration received from other sources.

13.

Termination by the Executive following a Change in Control

5

--------------------------------------------------------------------------------


 

13.1

For purposes of this Section 13 and only for such purposes, Change in Control”
shall mean:

 

 

 

 

any change of control, in fact or in law, including any sale, transfer or any
other disposition or transaction or series thereof, directly or indirectly,
pursuant to or as a result of which any person or group of persons acting
together or in concert shall acquire, hold or exercise, whether directly or
indirectly, rights over securities to which are attached more than fifty percent
(50%) of the votes that may be cast to elect directors of the Corporation, or
which entitle the holder(s) thereof to more than fifty percent (50%) of the
economic value of the Corporation but shall not include a change of control
resulting from the issuance by the Corporation of securities from treasury
pursuant to a financing.

 

 

 

 

The Executive may terminate his employment hereunder at any time within a period
of six (6) months following a Change in Control, subject to a requirement to
give 15 business days written notice to the Corporation; in such event, the
Corporation shall be required to pay the Executive any Accruals, and provide him
with the Termination Benefits.


14.

Sufficiency of Payment

   

The Executive acknowledges that the amounts and benefits contemplated in Section
12 hereof are fair and reasonable and that such amounts cover any and all
amounts which may be owing or payable by the Corporation in respect of his
employment and the termination thereof, whether as prior notice, compensatory
payment in lieu of prior notice, indemnity in lieu of notice of termination,
severance pay, vacation, bonus, incentive, allowance, expenses, benefits or
contractual or extra-contractual damages pursuant to any provision of law,
contract, policy, plan, regulation, decree or practice whatsoever. Except as
expressly contemplated in Section 12 and except for any rights which he may have
with respect to the indemnification to be provided by the Corporation pursuant
to Section 8, whether under its by-laws or otherwise, the Executive specifically
acknowledges and agrees that neither he nor his estate shall be entitled to
receive any other or additional amounts from the Corporation upon ceasing to be
an employee.


15.

Confidentiality


  15.1

The Executive acknowledges that, in the course of his employment with the
Corporation, he will have access to and be entrusted with confidential and
proprietary information and trade secrets of or relating to the Corporation,
which information is not part of the public domain, and which the Corporation
has a legitimate interest in protecting. Such information and trade secrets
include, but are not be limited to the following:


  (a)

The identity of the Corporation’s clients; the Corporation’s client lists; the
products and/or services offered or provided to the Corporation’s clients, the
prices charged for such products or services; the volume of sales made to such
clients, the particular needs of such clients; and the methods or arrangements
implemented by the Corporation or any Member thereof to service or do business
with such clients;

6

--------------------------------------------------------------------------------


 

(b)

The identity of the Corporation’s suppliers; lists of suppliers; the products
and/or services purchased from such suppliers, the prices paid to such
suppliers, and the financial or other particular arrangements made between such
suppliers and the Corporation or any Member thereof,

 

 

 

 

(c)

The identity of the Corporation’s employees, the list(s) of employees of any
Member of the Corporation, the salary, remuneration, other employment benefits
and/or training provided to such employees;

 

 

 

 

(d)

Any information concerning the actual or planned creation, production,
development, marketing, sale, distribution and/or licensing of any products or
services by the Corporation or any Member thereof;

 

 

 

 

(e)

Any technique, process, method of doing business, or sales, marketing, product
development or business plans or strategies, surveys, designs, inventions or
other intellectual property of the Corporation or any Member thereof, including
all antecedent derivative works; and

 

 

 

 

(f)

Any information concerning the financial affairs of the Corporation or any
Member thereof and any negotiations, licensing or other business agreements
between any Member of the Corporation and third parties.

Sections 15.1(a) – (f) are referred to collectively as “Confidential
Information.” The Executive acknowledges and agrees that the foregoing are only
examples of the types of trade secrets, confidential and proprietary information
that will be made known to him by reason of his employment with the Corporation,
and are not to be construed as an exhaustive list of such information. It is
also understood that the term “Confidential Information” does not include
information which is or becomes generally known to the public without any breach
by the Executive of his obligations hereunder or any fault on the part of the
Executive.

 

15.2

The Executive covenants and agrees that, during his employment with the
Corporation, and at all times subsequent to the termination of his said
employment, for whatever reason, whether voluntary or involuntary, he shall not,
directly or indirectly, in any manner or for any purpose whatsoever, except for
the business purposes of the Corporation and as may be reasonably required in
the normal and loyal performance of his employment duties hereunder or unless
and to the extent he is specifically required to do so by Court order, use, copy
or reproduce or allow to be used, copied or reproduced any Confidential
Information or disclose, transmit, transfer or communicate or allow to be
disclosed, transmitted, transferred or communicated any Confidential Information
to any person, firm, business, corporation, partnership, joint venture,
syndicate, association, governmental organization or authority, or any other
type of entity or group, endowed or not with juridical personality.

7

--------------------------------------------------------------------------------


 

15.3

The Executive acknowledges and agrees that the Confidential Information, and all
materials, documents, files and records relating thereto, are and shall remain
the exclusive property of the Corporation.

 

 

 

 

15.4

The Executive covenants and agrees that, upon the request of the Corporation
and, in any event, upon the termination of his employment with the Corporation,
for whatever reason, whether voluntary or involuntary, he will return to the
Corporation immediately, without making or keeping any copies or reproductions
thereof, in whatever form, all Confidential Information, however captured,
stored or recorded, as well as all materials, documents, files, records,
diskettes, notebooks, and other property of the Corporation which are in his
possession, or under his custody or control.


16.

Intellectual Property


 

16.1

Any and all inventions and improvements thereon, processes, information and/or
data which the Executive may make, conceive and/or compile during his
employment, whether alone or in concert with others, relating or in any way
pertaining to, or connected with any of the matters which have been, are or may
become, during his employment, the subject of the business, investigations
and/or research and development program of the Corporation or in which the
Corporation has been, is or may become interested during his employment
(collectively, the “Inventions”), shall be the sole and exclusive property of
the Corporation. The Executive hereby assigns to the Corporation, without any
limitation whatsoever, any and all right, title and interest in and to the
Inventions.

 

 

 

 

Further, the Executive hereby waives, without any limitation whatsoever, to the
benefit of the Corporation, its successors, assigns and licensees any moral
rights which he may have with respect to the Inventions for the term of such
right.

 

 

 

 

16.2

The Executive will, whenever requested to do so by the Corporation, either
during or after the termination of his employment, for any reason whatsoever,
execute any and all applications, assignments and other instruments which the
Corporation shall deem necessary in order to apply for and obtain letters patent
of Canada and/or foreign countries for such Inventions and in order to assign
and convey to the Corporation the sole and exclusive right, title and interest
in and to such Inventions, applications and patents.

 

 

 

 

16.3

To the end that Sections 16.1 and 16.2 hereof may be effectively carried out,
the Executive shall promptly inform and disclose to the Corporation all
inventions, improvements, processes, applications, data and/or other information
made, conceived and/or compiled by him during the Term.

 

 

 

 

16.4

The requirements of this Section 16 do not apply to any intellectual property
which covers those inventions for which no equipment, supplies, facility or
trade secret information of the Corporation was used and which was developed
entirely on the Executive’s own time, and:

8

--------------------------------------------------------------------------------


 

(a)

which does not relate directly to the Corporation’s business or to the
Corporation’s actual or demonstrably anticipated research or development, or

 

 

 

 

(b)

which does not result from any work the Executive performed for the Corporation.
Except as previously disclosed to the Corporation in writing, the Executive does
not have, and will not assert, any claims to or rights under any intellectual
property as having been made, conceived, authored or acquired by the Executive
prior to his employment by the Corporation.


17.

Non-Competition and Non-Solicitation Covenants


 

17.1

The Executive expressly covenants and agrees that, during his employment and for
a period of twelve (12) months from the date on which his employment by the
Corporation terminates, for whatever reason, whether voluntary or involuntary,
he will not, directly or indirectly:


 

(a)

anywhere in North America, engage in, whether as a sole proprietor, partner,
shareholder or in any other proprietary capacity whatsoever, or provide support
and/or assistance in any other form whatsoever, to any person, firm or
corporation engaged in developing, manufacturing, licensing, marketing or
distributing any product that competes with a product developed, manufactured,
licensed, marketed or distributed by the Corporation during the Term or at the
date of such termination of employment, as the case may be; provided that
investments in securities representing less than 10% of the voting securities of
any entity the shares of which are publicly traded shall not be deemed a
violation of this subparagraph a);

 

 

 

 

(b)

anywhere in North America, be employed by, act as an Executive or adviser to, or
be the agent or representative of any person, firm or corporation engaged in
developing, manufacturing, licensing, marketing or distributing any product that
competes with a product developed, manufactured, licensed, marketed or
distributed by the Corporation during the Term or at the date of such
termination of employment, as the case may be;

 

 

 

 

(c)

solicit or attempt to solicit any customer or entice any such customer of the
Corporation to cease dealing with the Corporation, in all such cases with a view
to giving, selling or providing to such customer any products or services
similar to the products or services sold or provided by the Corporation at the
time of the cessation of his employment;

 

 

 

 

(d)

solicit, induce, or otherwise persuade any executive or Executive of the
Corporation to terminate his employment or to cease providing services to the
Corporation.

9

--------------------------------------------------------------------------------

In the event that in any legal proceedings before a competent tribunal in any
jurisdiction, it is determined that either of Sub-sections a), b), c) or d) of
Section 17 above, or any part of the said Sub-sections, is invalid with respect
to any particular transaction, that Sub-section or part thereof shall be deemed
to be severed from this Agreement for the purposes only of the particular legal
proceedings in question, and the said Sub-section shall, in every other respect,
continue in full force and effect.

 

17.2

The restrictions contained in Section 17.1 will not prevent the Executive from
accepting employment with any larger pharmaceutical or medical products
organization with separate and distinct divisions that do not compete, directly
or indirectly, with the Corporation, as long as prior to accepting such
employment the Corporation receives separate written assurances from the
prospective employer and from the Executive, satisfactory to the Corporation, to
the effect that the Executive will not render any services, directly or
indirectly, to any division or business unit that competes, directly or
indirectly, with the Corporation. During the restrictive period set forth in
Section 17.1, the Executive will inform any new employer, prior to accepting
employment, of the existence of this Agreement and provide such employer with a
copy of this Agreement. Further, the restrictions in Section 17.1 will not
prohibit the Executive from owning up to 5% of the capital stock of a publicly
traded pharmaceutical or medical device company even if such public company has
a product line which may compete with a Corporation Product. In the event that
in any legal proceedings before a competent tribunal in any jurisdiction, it is
determined that any of Sections 17.1(a), (b), (c) or (d) or any part of the said
Sub-sections, is invalid with respect to any particular transaction, that
Sub-section or part thereof shall be deemed to be severed from this Agreement
for the purposes only of the particular legal proceedings in question, and the
said Sub-section shall, in every other respect, continue in full force and
effect.


18.

Violation


 

18.1

The Executive hereby agrees that the restrictions in the foregoing sections and
paragraphs are reasonable and necessary in order to permit the Corporation to
adequately protect its legitimate interests and competitive position in the
marketplace.

 

 

 

 

18.2

The Executive acknowledges that, in the event of any breach by him of any of his
obligations under sections 15, 16, 17 and 18, such breach shall cause the
Corporation serious and irreparable harm and that injunctive relief will be
necessary in such event, without prejudice to any other recourses or remedies
available to the Corporation.

10

--------------------------------------------------------------------------------


19.

General


 

19.1

The Executive acknowledges that this Agreement is a contract by mutual agreement
for at-will employment which has been negotiated and discussed between the
parties and entered into as a result thereof.

 

 

 

 

19.2

The terms of this Agreement have been reviewed, voted on, and unanimously
approved by the Corporation’s Board of Directors.

 

 

 

 

19.3

Except for the 2012 Stock Incentive Plan and the stock option agreement
referenced in Section 10.2, this Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, contains
all of the agreements between the parties hereto and supersedes all prior
written or oral agreements hereto with respect to the subject hereof and any and
all such prior written or oral agreements are hereby terminated.

 

 

 

 

19.4

No amendment to this Agreement shall be valid or binding unless set forth in
writing and duly executed by both of the parties hereto. No waiver of any breach
of any provision of this Agreement shall be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, shall be limited to the specific
breach waived.

 

 

 

 

19.5

Each and every term, condition and provision of this Agreement is and shall be
severable one from the other, and in the event that any term, condition or
provision hereof is at any time declared by a court of competent jurisdiction to
be void, invalid or unenforceable, same shall not extend to invalidate, make
void or make unenforceable any condition or provision of this Agreement, and
such term, condition or provision so declared to be void, invalid or
unenforceable shall be severed from the rest of this Agreement.

 

 

 

 

19.6

This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto, their respective successors, legal representatives and permitted
assigns.

 

 

 

 

19.7

The provisions of Sections 15, 16, 17, and 18 shall survive the termination of
this Agreement.

 

 

 

 

19.8

The paragraph and section headings herein are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

 

 

 

19.9

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Quebec. The courts of the Province of Quebec shall have
exclusive jurisdiction with respect to any disagreement or dispute between the
parties regarding this Agreement.

 

 

 

 

19.10

Time is of the essence of this Agreement.

 

 

 

 

19.11

The parties acknowledge that they have required that the present Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant or relating directly or indirectly hereto be drawn up in
English. Les parties reconnaissent avoir exigé la redaction en anglais de la
présente convention ainsi que de tous documents exécutés, avis donnés et toutes
poursuites judiciaires intentées, directement ou indirectement, relativement ou
à la suite de la présente convention.

11

--------------------------------------------------------------------------------

AND THE PARTIES HAVE SIGNED:

INTELGENX CORP.      Per:         André Godin

12


--------------------------------------------------------------------------------

SCHEDULE A:

Job Description – Executive Vice-President and Chief Financial Officer

The Chief Financial Officer is accountable for the administrative, financial,
and risk management operations of the Corporation. He will have primary
responsibility for planning, implementing, managing and controlling all
financial-related activities including the development of financial and
operational strategies.

His role includes the direct responsibility for accounting, finance,
forecasting, strategic planning, job costing, deal analysis and negotiations and
investor relations.

The Chief Financial Officer is a member of the Executive Team and will report
directly to the President and Chief Executive Officer of the Corporation. As the
Executive Vice President, he will assume a strategic role in the overall
management of the company.

Duties and Responsibilities

• Assist in performing all tasks necessary to achieve the organization's
mission; help execute staff succession and growth plans; assist the Chief
Executive Officer and the Board of Directors in formulating the company’s future
direction and supporting tactical initiatives.   • Monitor and direct strategic
business plans.   • Provide strategic recommendations to enhance financial
performance. • Supervise financing and acquisition due diligence and negotiate
financings and acquisitions.   • Oversee the production of financial statements
and cash flow projections for use by     Executive Management, as well as the
Audit Committee and Board of Directors;   • Manage and coordinate all fiscal
reporting activities for the Corporation. • Participate in developing new
business; assess the benefits of all prospective contracts and advise the
Executive Team on program design and budgets as well as cost effectiveness of
development and manufacturing services. • Ensure effective internal controls are
in place and compliance with GAAP and applicable regulatory legislation for
financial and tax reporting. • Train the Finance Unit and other staff on raising
awareness and knowledge of financial management matters. • Oversee and
coordinate the preparation of an operating budget. Work with the VP of
Operations to ensure compliance with all contractual requirements.   • Oversee
all purchasing and payroll activity of the Corporation. • Attend Board and
Subcommittee meetings; including being the lead staff on the Audit/Finance
Committee.   • Monitor banking activities of the organization.   • Ensure
adequate cash flow to meet the organization's needs. • Oversee Accounts Payable
and Accounts Receivable and ensure a disaster recovery plan is in place.   •
Oversee business insurance plans and health care coverage analysis.

13

--------------------------------------------------------------------------------


  • Oversee the maintenance of the inventory of all fixed assets.

14

--------------------------------------------------------------------------------